Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 1 of 17 Page ID #:60




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2 Keith J. Wesley (State Bar No. 229276)
      kwesley@bgrfirm.com
   3 Lori Sambol Brody (State Bar No. 150545)
      lbrody@bgrfirm.com
   4 2121 Avenue of the Stars, Suite 2800
     Los Angeles, California 90067
   5 Telephone: (310) 274-7100
     Facsimile: (310) 275-5697
   6
     Attorneys for Plaintiff
   7 Charlie A. Powell, II
   8                                  UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 CHARLIE A. POWELL, II,                           Case No. 2:20-CV-10171-DSF-AFM
 12                      Plaintiff,                  The Hon. Dale S. Fischer
 13                vs.                               PLAINTIFF’S EX PARTE
                                                     APPLICATION TO STRIKE
 14 ETHAN HEALY pka “HEALY”; and                     DEFENDANTS’ MOTION TO
    BRAINTRUST RECORDS, LLC, a                       DISMISS, OR, IN THE
 15 Florida Limited Liability Company,               ALTERNATIVE, CONTINUE THE
                                                     HEARING OF THE MOTION TO
 16                      Defendants.                 DISMISS, AND REQUEST FOR
                                                     SANCTIONS
 17
                                                     Judge: Hon. Dale S. Fischer
 18
                                                     Trial Date: None Set
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       1697947.1
                                                   -1-             Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 2 of 17 Page ID #:61




   1 TO THE COURT AND TO THE PARTIES AND THEIR ATTORNEYS OF
   2 RECORD:
   3        Plaintiff Charles A. Powell, II (“Plaintiff”) will, and hereby does, apply ex
   4 parte, in accordance with Local Rule 7-19, for the Court to issue an order (1)
   5 striking the Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)
   6 and/or Motion for [Conditional] Summary Judgment (Dkt. No. 6; the “Motion”) of
   7 Defendants Ethan Healy pka “Healy” and Braintrust Records, LLC (“Defendants”),
   8 or, in the alternative, (2) continuing the December 14, 2020 hearing on the Motion
   9 until Plaintiff’s anticipated motion to remand can be heard. Plaintiff also requests
 10 sanctions from Defendants and/or their attorneys due to their bad faith and the
 11 necessity of having to file this ex parte application, a total of $8,250.
 12         Pursuant to the Court’s Standing Order, Plaintiff hereby gives notice that the
 13 opposing papers are to be filed no later than 48 hours (or two court days) following
 14 service.
 15         This ex parte application is based upon the following:
 16         •      This case was initially filed in Chancery Court for Shelby County,
 17 Tennessee. On November 5, 2020, Defendants filed notices of removal in
 18 Tennessee state court and in this Court (Dkt. No. 1), improperly removing an action
 19 filed in Tennessee state court to the United States District Court for the Central
 20 District of California. Despite numerous communications on this issue, Defendants
 21 have refused to withdraw their notices of removal.
 22         •      On November 13, 2020, Defendants filed the Motion. Although
 23 Defendants were well aware of the Local Rule 7-3 meet and confer requirement,
 24 they failed to comply with that rule. Nor did they serve Plaintiff – whose counsel
 25 had not yet appeared in California – with this Motion. This Motion is noticed for
 26 hearing on December 14, 2020.
 27         •      Plaintiff intends to file a motion to remand this action back to the
 28 Tennessee state court, and the parties have scheduled a Rule 7-3 meet and confer
    1697947.1
                                              -2-             Case No. 2:20-CV-10171-DSF-AFM
        PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                   CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 3 of 17 Page ID #:62




   1 concerning this motion to remand for November 18, 2020. If Defendants fail to
   2 withdraw their notices of removal, Plaintiff will file a motion to remand prior to
   3 November 30, 2020. The earliest that a hearing could be held is December 28,
   4 2020.
   5         •     There is simply no method (much less the filing of a notice of removal)
   6 for a party to directly transfer a case from a foreign state court to the California
   7 federal court. Since this action was improperly removed from the Tennessee state
   8 court to California federal court, the motion to remand should be heard prior to
   9 Defendants’ Motion. It would be a waste of the resources of both the parties and
 10 this Court for the substantive Motion to be heard before the motion to remand,
 11 which is anticipated to remand the action to Tennessee state court.
 12          •     Due to the timing of the Motion, Plaintiff cannot seek relief by filing a
 13 regularly noticed motion – had Plaintiff done so, any hearing would be after the
 14 December 14, 2020 hearing on the Motion, Plaintiff would be required to file, on
 15 November 23, 2020, an opposition to that Motion, and any relief would be moot.
 16          •     The necessity of filing this ex parte application is not due to any actions
 17 of Plaintiff, but to the actions of Defendants – improperly removing a Tennessee
 18 state court case to California federal court, refusing to withdraw it, and filing the
 19 Motion without the proper meet and confer.
 20          •     Defendants’ and their counsel’s actions are egregious and in bad faith,
 21 and have necessitated Plaintiff’s hiring of California counsel and incurring
 22 attorneys’ fees, in the amount of $8,250.
 23          This Application is based upon this notice, the attached memorandum of
 24 points and authorities, the Declarations of Lori Sambol Brody and Lauren Kilgore,
 25 and the exhibits thereto, the [Proposed] Order, the papers filed in this action, and
 26 such other and further matters the Court may properly consider.
 27          In accordance with Local Rule 7-19, Plaintiff gave notice of this ex parte
 28 application to Defendants. Declaration of Lauren Kilgore ¶15, Ex. E; Declaration of
    1697947.1
                                            -3-             Case No. 2:20-CV-10171-DSF-AFM
        PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                   CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 4 of 17 Page ID #:63




   1 Lori Sambol Brody ¶2. As of the time of filing the application, Defendants have not
   2 indicated whether they intend to oppose the application.
   3
   4 DATED: November 17, 2020                BROWNE GEORGE ROSS
                                             O’BRIEN ANNAGUEY & ELLIS LLP
   5
                                                Keith J. Wesley
   6                                            Lori Sambol Brody
   7
   8
                                             By:        /s/ Lori Sambol Brody
   9
                                                        Lori Sambol Brody
 10                                          Attorneys for Plaintiff Charlie A. Powell, II
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       1697947.1
                                                   -4-             Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 5 of 17 Page ID #:64




   1                                               TABLE OF CONTENTS
   2                                                                                                                         Page
   3 I.            INTRODUCTION ............................................................................................. 7
   4 II.           STATEMENT OF FACTS................................................................................ 8
   5               A.       Defendants Improperly Remove this Action, Originally Filed in
                            Tennessee State Court, to the Central District of California. ................. 8
   6
                   B.       Initial Meet and Confers as to Removal. ................................................ 9
   7
                   C.       Defendants File a Motion to Dismiss Without Complying with
   8                        the Meet and Confer Requirement Mandated by Local Rule 7-3........... 9
   9               D.       Defendants Refuse to Withdraw the Notices of Removal or the
                            Motion, or to Continue the Hearing of the Motion. .............................. 10
 10
                   E.       Plaintiff Has Notified Counsel of this Ex Parte Application
 11                         Pursuant to Local Rule 7-19. ................................................................ 11
 12                F.       As a Result of Defendants’ Bad Faith Conduct, Plaintiff Has
                            Been Forced to Incur Attorneys’ Fees. ................................................. 12
 13
       III.        EX PARTE RELIEF IS PROPER HERE. ...................................................... 12
 14
       IV.         THIS APPLICATION SHOULD BE GRANTED, AND
 15                DEFENDANTS’ MOTION BE STRICKEN OR THE HEARING
                   CONTINUED UNDER AFTER A HEARING ON A MOTION TO
 16                REMAND. ....................................................................................................... 13
 17                A.       The Motion Should be Stricken Since Defendant Did Not
                            Comply with Local Rule 7-3................................................................. 13
 18
                   B.       In the Alternative, the Hearing on the Motion Should Be
 19                         Continued Until After the Hearing on the Motion to Remand. ............ 15
 20 V.             PLAINTIFF IS ENTITLED TO SANCTIONS .............................................. 15
 21 VI.            CONCLUSION ............................................................................................... 16
 22
 23
 24
 25
 26
 27
 28    1697947.1
                                                   -5-             Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 6 of 17 Page ID #:65




   1                                          TABLE OF AUTHORITIES
   2                                                                                                                     Page
   3 CASES
   4 Bohn v. Pharmavite, LLC,
   5   2013 WL 4517173 (C.D. Cal. Feb. 5, 2013) ......................................................... 8

  6 Christian v. Mattel, Inc.,
       286 F.3d 1118 (9th Cir. 2002) ................................................................................ 7
  7
  8 James R. Glidewell Dental Ceramics, Inc. v. Philadelphia Indem. Ins. Co.,
       2016 WL 9223782 (C.D. Cal. Sept. 12, 2016).………………………7, 8
  9
    Lofton v. Verizon Wireless (VAW) LLC,
 10
       308 F.R.D. 276 (N.D. Cal. 2015) ........................................................................... 9
 11
    Mission Power Engineering Co. v. Continental Cas. Co.,
 12    883 F. Supp. 488 (C.D. Cal. 1995) ......................................................................... 6
 13
    Ricketts v. CBS Corps.,
 14    439 F. Supp. 3d 1199 (C.D. Cal. 2020), recon. den., 2020 WL 3124218
       (C.D. Cal. Mar. 19, 2020), appeal filed (Sept. 9, 2020) (Fischer, J.)..................... 8
 15
 16 STATUTES
 17 28 U.S.C. §1441(a) ...................................................................................................... 3
 18 28 U.S.C. §1447(c) .................................................................................................... 10
 19
    OTHER AUTHORITIES
 20
    C.D. Local Rule 7-3 ............................................................................................ passim
 21
 22 C.D. Local R. 7-9 ......................................................................................................... 4
 23 C.D. Local Rule 6-1 ..................................................................................................... 6
 24 C.D. Local Rule 7-19 ................................................................................................... 5
 25 Federal Rule of Civil Procedure 12(b)(6) .................................................................... 1
 26
 27
 28     1697947.1
                                                   -6-             Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 7 of 17 Page ID #:66




   1 I.        INTRODUCTION
   2           Defendants improperly removed this action from Tennessee state court to this
   3 Court. Dkt. No. 1. Simply put, there is no mechanism that provides for such a
   4 direct transfer of a foreign state court action to the California federal courts. Despite
   5 numerous communications on this point, Defendants Ethan Healy pka “Healy” and
   6 Braintrust Records, LLC (“Defendants”) have refused to withdraw their notices of
   7 removal and, doubling down on their contention that their actions were proper, filed
   8 a motion styled “Motion to Dismiss Pursuant to Federal Rule of Civil Procedure
   9 12(b)(6) and/or Motion for [Conditional] Summary Judgment” (Dkt. No. 6; the
 10 “Motion”), set for hearing on December 14, 2020, without serving Plaintiff’s
 11 counsel nor complying with the mandate of Local Rule 7-3 to confer prior to filing a
 12 motion.1
 13            Plaintiff thus applies ex parte for an order (1) striking the Motion for
 14 Defendants’ failure to comply with Rule 7-3, or, in the alternative, (2) continuing
 15 the December 14, 2020 hearing on the Motion until Plaintiff’s motion to remand can
 16 be heard:
 17            •      Plaintiff intends to file a motion to remand this action back to the
 18 Tennessee state court, and the parties have scheduled a Local Rule 7-3 meet and
 19 confer concerning this motion to remand for November 18, 2020. If Defendants fail
 20 to withdraw their notices of removal, Plaintiff will file a motion to remand prior to
 21 November 30, 2020. The earliest that a hearing could be held is December 28,
 22 2020.
 23            •      Since Defendants improperly removed this action from the Tennessee
 24 state court to California federal court, the motion to remand should be heard prior to
 25
 26    1
              To the extent that Defendants’ Motion purports to seek “[conditional]
 27 summary judgment” (whatever that is) Defendants also failed to comply with the
 28 Court’s Standing Order re Summary Judgment.
    1697947.1
                                               -7-               Case No. 2:20-CV-10171-DSF-AFM
           PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                      CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 8 of 17 Page ID #:67




   1 Defendants’ Motion. It would be a waste of the resources of both the parties and
   2 this Court for the substantive Motion to be heard before the motion to remand,
   3 which Plaintiff anticipates will remand this action back to Tennessee state court.
   4        •      Due to the timing of the Motion, Plaintiff cannot seek relief by filing a
   5 regularly noticed motion – had Plaintiff done so, any hearing would be after the
   6 December 14, 2020 hearing on the Motion, Plaintiff would be required to file, on
   7 November 23, 2020, an opposition to that Motion, and any relief would be moot.
   8        •      The necessity of filing this ex parte application is not due to any actions
   9 of Plaintiff, but to the actions of Defendants – improperly removing a Tennessee
 10 state court case to California federal court, refusing to withdraw it, and filing the
 11 Motion without the proper meet and confer.
 12         Defendants clearly have acted in bad faith – in wrongfully using the removal
 13 procedure to remove a Tennessee state court action to California federal court,
 14 refusing to withdraw the notices of removal once they were informed that the law is
 15 not in their favor, and in filing the Motion without complying with the Local Rules.
 16 Defendants have thus caused Plaintiff to incur attorneys’ fees in addressing these
 17 issues in California federal court. Plaintiff therefore requests sanctions from
 18 Defendants for their attorneys’ fees in having to file this ex parte application, a total
 19 of $8,250.
 20 II.     STATEMENT OF FACTS
 21         A.     Defendants Improperly Remove this Action, Originally Filed in
 22                Tennessee State Court, to the Central District of California.
 23         On September 23, 2020, Plaintiff filed a complaint asserting claims for breach
 24 of contract and an accounting against the Defendants in the Chancery Court for
 25 Shelby County, Tennessee, Case No. CH-20-1166 (the “Tennessee State Court
 26 Action”). Declaration of Lauren Kilgore (“Kilgore Decl.”) ¶3.
 27         Defendants’ response to the complaint in the Tennessee State Court Action
 28 was due on November 5, 2020. See Kilgore Decl. ¶7. But instead of filing a
    1697947.1
                                         -8-             Case No. 2:20-CV-10171-DSF-AFM
        PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                   CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 9 of 17 Page ID #:68




   1 response on that date, Defendants filed notices of removal in both the Tennessee
   2 State Court Action and in this Court, removing a case filed in Tennessee state court
   3 to the United States District Court for the Central District of California. Id. at ¶8;
   4 Dkt. No. 1.
   5               B.    Initial Meet and Confers as to Removal.
   6               On November 9, 2020, Plaintiff’s counsel contacted Defendants’ counsel and
   7 advised him that the attempt to remove the case to California federal court was
   8 improper and contrary to the plain language of 28 U.S.C. §1441(a), that the only
   9 court the case could be removed to – were it removable at all – was the District
 10 Court for the Western District of Tennessee, and requested that he withdraw the
 11 notices of removal from both courts the following day in order to save Plaintiff the
 12 added time and expense of defending an improperly removed case. Kilgore Decl.
 13 ¶9, Ex. B.
 14                On November 12, 2020, Defendants’ counsel responded to Plaintiff’s
 15 counsel’s email, stating that he would “need to further investigate” the matter, but
 16 claimed that “the case was removable and it was removed to a venue that certainly
 17 could appropriately hear the case in the event the venue was wrong.” Kilgore Decl.
 18 ¶10, Ex. C (emphasis in original). He refused to withdraw and/or strike the notice
 19 of removal. Id. He also acknowledged that “we are required to meet and confer in
 20 the Central District therefore please advise as to your availability for a call next
 21 week to discuss your position regarding removal.” Id.
 22                On the same day, Plaintiff’s counsel advised Defendants’ counsel that she
 23 was available to meet and confer the following week, and also that, before that
 24 conference, she expected him to be prepared to discuss the basis for his contention
 25 that his removal of the case was proper. Kilgore Decl. ¶11, Ex. D.
 26                C.    Defendants File a Motion to Dismiss Without Complying with the
 27                      Meet and Confer Requirement Mandated by Local Rule 7-3.
 28                On November 13, 2020, Defendants filed their Motion, asserting (1) the
       1697947.1
                                                 -9-               Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 10 of 17 Page ID #:69




   1 complaint failed to allege a definite contract and the contract was not oral but
   2 written, (2) no claim for accounting exists under California law, and (3)
   3 “conditional” summary judgment is proper until Plaintiff produces a written
   4 contract. Dkt. No. 6. This Motion is set for hearing on December 14, 2020, with
   5 Plaintiff’s opposition due on November 23, 2020. C.D. Local R. 7-9.
   6         Plaintiff’s counsel was never served with the Motion, as required, and only
   7 discovered that it was filed because she checked PACER. Kilgore Decl. ¶14.
   8 Defendants’ counsel, although communicating with Plaintiff’s counsel on
   9 November 13, 2020, failed to inform her that he intended to file the Motion. Id. at
  10 ¶13. And despite knowing of Local Rule 7-3’s mandate to meet and confer seven
  11 days prior to date of filing any motion, and holding Plaintiff’s counsel to that
  12 requirement in his November 12, 2020 email, Defendants’ counsel failed to comply
  13 with that rule. Id.
  14         D.    Defendants Refuse to Withdraw the Notices of Removal or the
  15               Motion, or to Continue the Hearing of the Motion.
  16         In additional meet and confers, Defendants’ counsel continued to dig his heels
  17 in and refuse to withdraw the notices of removal – or to withdraw or continue the
  18 hearing of the Motion. On November 16, 2020, Plaintiff’s counsel provided
  19 Defendants’ counsel with authority demonstrating that Defendants could not remove
  20 a case originally filed in Tennessee state court to this Court and again requested that
  21 Defendants withdraw the notices of removal. Kilgore Decl. ¶15, Ex. E. In this
  22 email, she also advised Defendants’ counsel that he had not complied with Local
  23 Rule 7-3 before he filed the Motion and requested that he withdraw that Motion as
  24 well or continue the December 14, 2020 hearing until after the Court heard a motion
  25 to remand the case to Tennessee state court, or Plaintiff would apply ex parte for
  26 that same relief. Id.
  27         On that same day, November 16, 2020, Defendants’ counsel contended that
  28 that he had complied with Local Rule 7-3 by an October 9, 2020, conversation
     1697947.1
                                            -10-             Case No. 2:20-CV-10171-DSF-AFM
        PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                   CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 11 of 17 Page ID #:70




   1 wherein he asserted that the oral agreement alleged in the complaint was actually a
   2 written agreement. Kilgore Decl. ¶¶16-17, Ex. F. He also stated that he was
   3 available for a meet and confer concerning Plaintiff’s anticipated motion to remand
   4 on Wednesday November 18, 2020. Id. at ¶16, Ex. F.
   5           Plaintiff’s counsel responded to this email, stating that she was available for a
   6 November 18, 2020, meet and confer. Kilgore Decl. Ex. F. She also pointed out
   7 that the October 9, 2020, conversation did not comply with Local Rule 7-3. Id.
   8 Indeed, in that conversation, which was almost a month before the notices of
   9 removal were filed and more than a month before the motion to dismiss was filed,
  10 Defendants’ counsel did not even mention the filing of a motion to dismiss, nor
  11 addressed all the arguments made in the motions to dismiss. Id. at ¶16.
  12           To date, Defendants have refused to withdraw the notice of removal or
  13 withdraw or agree to continue the Motion to permit Plaintiff to bring a motion to
  14 remand to Tennessee state court. Kilgore Decl. ¶18, Ex. F. A meet and confer
  15 pursuant to Local Rule 7-3 is scheduled for November 18, 2020, and, should such a
  16 motion be necessary, Plaintiff intends to file one by November 30, 2020.2 Id. at ¶18,
  17 Ex. F.
  18           E.     Plaintiff Has Notified Counsel of this Ex Parte Application
  19                  Pursuant to Local Rule 7-19.
  20           As stated above and in the concurrently submitted declarations, Plaintiff has
  21 informed Defendants, that this ex parte application will be filed and the substance
  22 thereof, and that they will have 48 hours to file an opposition. Kilgore Decl. ¶15,
  23 Ex. E; Declaration of Lori Sambol Brody (“Brody Decl.”) ¶2. As required by Local
  24 Rule 7-19, the name, address, telephone number, and email address of Defendants’
  25 counsel is as follows: Andrew Williams, The Williams Law Group, 44 W. Flagler
  26
  27   2
               If Plaintiff files a motion to remand on November 30, 2020, a hearing could
  28 be set for December 28, 2020.
     1697947.1
                                                   -11-           Case No. 2:20-CV-10171-DSF-AFM
           PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                      CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 12 of 17 Page ID #:71




   1 St., Ste. 1575, Miami, FL 33130, 253-970-1683, Andrew@TheWilliamsLG.com.
   2 As of the time of filing this ex parte, Defendants have not indicated whether they
   3 will oppose this ex parte. Brody Decl. ¶3.
   4           F.     As a Result of Defendants’ Bad Faith Conduct, Plaintiff Has Been
   5                  Forced to Incur Attorneys’ Fees.
   6           As a result of Defendants’ improper removal of the Tennessee State Court
   7 Action to this Court, their refusal to withdraw their notices of removal, and their
   8 filing the Motion without complying with Local Rule 7-3, Plaintiff has been forced
   9 to incur the expense of retaining California counsel, to address the issues of
  10 removal, and to file this ex parte application, a total of $8,250. Kilgore Decl. ¶19;
  11 Brody Decl. ¶4.
  12 III.      EX PARTE RELIEF IS PROPER HERE.
  13           A party may properly seek ex parte relief where two factors exist: “First, the
  14 evidence must show that the moving party’s cause will be irreparably prejudiced if
  15 the underlying motion is heard according to regular noticed motion procedures.
  16 Second, it must be established that the moving party is without fault in creating the
  17 crisis that requires ex parte relief, or that the crisis occurred as a result of excusable
  18 neglect.” Mission Power Engineering Co. v. Continental Cas. Co., 883 F. Supp.
  19 488, 492 (C.D. Cal. 1995). These prerequisites for ex parte relief exist here.
  20           First, Plaintiff would suffer prejudice should he be forced to seek the relief
  21 requested by this ex parte application upon regular 28 days’ notice pursuant to Local
  22 Rule 6-1. Should Plaintiff file a regularly noticed motion to strike or continue the
  23 hearing of the Motion,3 Motion would be heard first, on December 14, 2020, and
  24 Plaintiff’s relief would be moot. Plaintiff would expend resources on opposing the
  25
  26   3
               If Plaintiff files a motion to remand on November 30, 2020, the hearing
  27 would be noticed for December 28, 2020, two weeks after the hearing on the
  28 Motion.
     1697947.1
                                                   -12-           Case No. 2:20-CV-10171-DSF-AFM
           PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                      CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 13 of 17 Page ID #:72




   1 Motion and the Court would expend resources in preparing for and considering a
   2 Motion in a case that should never have been before this Court in the first place.
   3 Any motion to remand should be heard first to promote judicial economy and
   4 efficiency.
   5        Second, Plaintiff is without fault in creating the situation requiring ex parte
   6 relief. Defendants improperly removed this action to this Court, failed to meet and
   7 confer before filing the Motion, and failed to withdraw any of their submissions
   8 even when Plaintiffs demonstrated that Defendants were wrong. All fault for
   9 creating this situation rests solely on Defendants.
  10        Therefore, ex parte relief is both proper and necessary here.
  11 IV.    THIS APPLICATION SHOULD BE GRANTED, AND DEFENDANTS’
  12        MOTION BE STRICKEN OR THE HEARING CONTINUED UNDER
  13        AFTER A HEARING ON A MOTION TO REMAND.
  14        A.     The Motion Should be Stricken Since Defendant Did Not Comply
  15               with Local Rule 7-3.
  16        Parties must strictly adhere to the Local Rules, and this Court has the
  17 discretion to strike any motion that fails to comply with the Local Rules. James R.
  18 Glidewell Dental Ceramics, Inc. v. Philadelphia Indem. Ins. Co., 2016 WL
  19 9223782, at *1 (C.D. Cal. Sept. 12, 2016); see also Christian v. Mattel, Inc., 286
  20 F.3d 1118, 1129 (9th Cir. 2002) (“The district court has considerable latitude in
  21 managing the parties’ motion practice and enforcing local rules that place
  22 parameters on briefing.”). Defendants’ Motion should be stricken here for failure to
  23 comply with both Local Rule 7-3 and the Court’s Standing Order.
  24        Rule 7-3 mandates that “counsel contemplating the filing of any motion shall
  25 first contact opposing counsel to discuss thoroughly, preferably in person, the
  26 substance of the contemplated motion and any potential resolution” at least seven
  27 days prior to filing of the motion. This Court’s Standing Order emphasizes the
  28 importance of following this meet and confer requirement: “Counsel must comply
     1697947.1
                                            -13-             Case No. 2:20-CV-10171-DSF-AFM
        PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                   CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 14 of 17 Page ID #:73




   1 with Local Rule 7-3 . . . Failure to comply with this Rule will be grounds for
   2 sanctions. If fault is attributed to the moving party, the Court may decline to
   3 hear the motion.” Standing Order, ¶4b (emphasis in original). This Rule applies to
   4 motions to dismiss, like this one, since the Court “strongly discourage[s]” motions
   5 to dismiss since [m]any motions to dismiss or to strike can be avoided if the parties
   6 confer in good faith (as required by Local Rule 7-3), especially for perceived defects
   7 in a complaint, answer, or counterclaim that could be corrected by amendment.” Id.
   8 at ¶5a.
   9               Indeed, courts, including this Court, have stricken submissions when parties
  10 have failed to follow Local Rule 7-3. See, e.g., Ricketts v. CBS Corps., 439 F. Supp.
  11 3d 1199, 1207 n.1 (C.D. Cal. 2020), recon. den., 2020 WL 3124218 (C.D. Cal. Mar.
  12 19, 2020), appeal filed (Sept. 9, 2020) (Fischer, J.) (striking various submissions for
  13 failure to comply with several local rules, including Local Rule 7-3, and other
  14 formatting issues); James R. Glidewell Dental Ceramics, Inc., 2016 WL 9223782, at
  15 *1 (striking motion for partial summary judgment for failure to comply with Rule 7-
  16 3); Bohn v. Pharmavite, LLC, 2013 WL 4517173, at *1 (C.D. Cal. Feb. 5, 2013)
  17 (striking motion to certify class for failure to comply with Local Rule 7-3 and Case
  18 Management Order).
  19               Here, Defendants have utterly failed to comply with Local Rule 7-3 or the
  20 Court’s Standing Order prior to filing their Motion.4 For this reason, the Motion
  21 should be stricken.
  22
  23
       4
  24           Defendants contend that they met and conferred on October 9, 2020, when
       Defendants informed Plaintiff that they believed that a written agreement existed
  25   and therefore the complaint’s allegation that the agreement was oral was a fraud on
  26   the court. Kilgore Decl. ¶16, Ex. F. But this was almost a month before Defendants
       removed the Tennessee State Court Action to this Court and more than a month
  27   before Defendants filed the Motion, and there was no mention of Defendants’ intent
  28   to file the Motion. Id. at ¶17.
       1697947.1
                                                   -14-             Case No. 2:20-CV-10171-DSF-AFM
           PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                      CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 15 of 17 Page ID #:74




   1           B.     In the Alternative, the Hearing on the Motion Should Be
   2                  Continued Until After the Hearing on the Motion to Remand.
   3           Should this Court not strike the Motion, Plaintiff requests that the December
   4 14th hearing on the Motion be continued until after Plaintiff’s motion to remand is
   5 heard. Defendants’ removal from Tennessee state court to California federal court
   6 is clearly improper, and if the motion to remand is granted, it would make the
   7 Motion moot. In order to conserve judicial and the parties’ resources, the motion to
   8 remand should be heard prior to any other substantive motions in this action.5
   9 V.        PLAINTIFF IS ENTITLED TO SANCTIONS
  10           This Court has the inherent authority to impose sanctions where, inter alia, a
  11 party has “acted in bad faith, vexatiously, or for oppressive reasons.” Lofton v.
  12 Verizon Wireless (VAW) LLC, 308 F.R.D. 276, 285 (N.D. Cal. 2015). The Court’s
  13 Standing Order also provides that failure to comply with Local Rule 7-3 is grounds
  14 for sanctions. Standing Order, ¶4b (emphasis in original). Sanctions should be
  15 awarded here as against Defendants and/or their counsel.
  16           Defendants have acted in bad faith and to increase the costs of Plaintiff’s
  17 prosecuting this action. First, Defendants improperly filed notices of removal,
  18 removing the action from Tennessee state court to this Court. Second, when
  19 Plaintiff provided authority that such a removal was improper and, indeed, frivolous,
  20 Defendants doubled-down on their position and refused to withdraw the notices.
  21 Third, while holding Plaintiff to compliance under Local Rule 7-3 on Plaintiff’s
  22 anticipated motion to remand, Defendants failed to comply with Local Rule 7-3 and
  23 the Court’s Standing Order. Fourth, Defendants failed to serve Plaintiff with the
  24 Motion. Fifth, Defendants, when Plaintiff pointed out that they did not comply with
  25
  26   5
               The Local Rule 7-3 meet and confer on the Motion will be conducted on
  27 November 18, 2020, and, if necessitated, Plaintiff anticipates that he will file a
  28 motion to remand on or before November 30, 2020. Kilgore Decl. ¶18.
     1697947.1
                                               -15-             Case No. 2:20-CV-10171-DSF-AFM
           PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                      CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 16 of 17 Page ID #:75




   1 Local Rule 7-3, failed to agree to withdraw or withdraw the Motion.
   2               Notably, if Plaintiff is forced to bring a motion to remand, which Plaintiff
   3 anticipates will be granted, Defendants may be required to pay Plaintiff’s attorneys’
   4 fees and costs incurred as a result of the removal. 28 U.S.C. §1447(c).
   5               These actions have caused Plaintiff to increase costs in prosecuting this action
   6 by hiring California counsel, to defend against an improper removal, and to bring
   7 this ex parte application. Indeed, Plaintiff has expended $8,250 in bringing this ex
   8 parte application, which Plaintiff requests as sanctions.
   9 VI.           CONCLUSION
  10               For the reasons set forth above, Plaintiff requests that this Court grant this
  11 application and order that the Motion be stricken or, in the alternative, that the
  12 hearing be continued until after the hearing on Plaintiff’s anticipated motion to
  13 remand. Plaintiff also requests that this Court award Plaintiff $8,250 in sanctions.
  14
  15 DATED: November 17, 2020                     BROWNE GEORGE ROSS
                                                  O’BRIEN ANNAGUEY & ELLIS LLP
  16
                                                     Keith J. Wesley
  17                                                 Lori Sambol Brody
  18
  19
                                                  By:        /s/ Lori Sambol Brody
  20
                                                             Lori Sambol Brody
  21                                              Attorneys for Plaintiff Charlie A. Powell, II
  22
  23
  24
  25
  26
  27
  28
       1697947.1
                                                  -16-             Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
Case 2:20-cv-10171-DSF-AFM Document 8 Filed 11/17/20 Page 17 of 17 Page ID #:76




   1                                  CERTIFICATE OF SERVICE
   2               I hereby certify that on this 17th day of November, 2020, I electronically filed
   3 the foregoing PLAINTIFF’S EX PARTE APPLICATION TO STRIKE
   4 DEFENDANTS’ MOTION TO DISMISS, OR, IN THE ALTERNATIVE,
   5 CONTINUE THE HEARING OF THE MOTION TO DISMISS, AND
   6 REQUEST FOR SANCTION with the Clerk of the Court using the CM/ECF
   7 system which will send notification of such filing to the following:
   8               THE WILLIAMS LAW GROUP Attorney for Defendants, Ethan
                   Andrew Williams, Esq.        Healy pka “Healy”; and
   9               Attorney for Plaintiff       Braintrust Records, LLC
                   6273 Sunset Drive, Suite D3
  10               South Miami, Florida 33143
                   Telephone: (253) 970-1683
  11               Email:
                   Andrew@TheWilliamsLG.com
  12               Secondary Email:
                   WilliamsLawFlorida@gmail.com
  13
  14
                                                       /s/ Lori Sambol Brody
  15                                                   Lori Sambol Brody
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1697947.1
                                                  -17-             Case No. 2:20-CV-10171-DSF-AFM
          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE DEFENDANTS’ MTD, OR, IN THE ALTERNATIVE,
                     CONTINUE THE HEARING OF THE MTD, AND REQUEST FOR SANCTIONS
